Case 4:18-cv-00288-WTM-BKE Document 74 Filed 12/16/20 Page1of1

IN THE UNITED STATES DISTRICT COURT FOR
THE SOUTHERN DISTRICT OF GEORGIA
SAVANNAH DIVISION

PAN AM DENTAL, INC.,
Plaintiff,
CASE NO. CV418-288

Ve

JOSHUA TRAMMELL and NEW HOPE
DENTAL LAB, LLC,

Defendants.

 

JOSHUA TRAMMELL,

Counterclaimant,

PAN AM DENTAL, INC.,

Counterclaim Defendant.

SS ia ssa esa sa es aes a asa es a ess es es a essa ass a essa essa essa ess a ase a ee ese esl

 

ORDER

Before the Court is the parties’ Joint Stipulation of Dismissal
With Prejudice. (Doc. 73.) Pursuant to Federal Rule of Civil Procedure

MM“

4i(a) (1) (A) (ii), a plaintiff may dismiss an action by filing a
stipulation of dismissal signed by all parties who have appeared.”
Accordingly, the parties’ request (Doc. 73) is GRANTED and this action
is DISMISSED WITH PREJUDICE. Each party shall bear its own costs and
attorneys’ fees. The Clerk of Court is DIRECTED to close this case.

SC
SO ORDERED this IS day of December 2020.

A

WILLIAM T. MOORE, JR%
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA
